Citation Nr: 0011378	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





REMAND

The veteran served on active duty from December 1971 to 
December 1973, from August 1974 to August 1977, and from 
November 1980 to August 1982.  This case comes to the Board 
of Veterans' Appeals (Board) from an April 1999 RO decision 
which denied an application to reopen a claim for service 
connection for a psychiatric disorder.  

In his substantive appeal, the veteran requested a hearing 
before a Board member sitting at the RO (i.e., a Travel Board 
hearing).  Such must be scheduled by the RO.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (1999).  Accordingly, the case is remanded for 
the following action:  


The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board in accordance with appellate 
procedures.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

